                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                    AT AKRON

                                                      )
   DRIPS HOLDINGS, LLC,                               )
                                                      )
                      Petitioner,                     )       Case No: 5:21-mc-00017-PAB
                                                      )
   v.                                                 )       Judge Pamela A. Barker
                                                      )
   QUOTEWIZARD.COM LLC,                               )       Arising from Joseph Mantha v.
                                                      )       QuoteWizard.com, LLC, No.
                       Respondent.                    )       1:19-cv-12235-LTS (D. Mass.)
                                                      )

 RESPONDENT’S RESPONSE AND OPPOSITION IN PART TO PLAINTIFF JOSEPH
      MANTHA’S MOTION TO INTERVENE AND TO TRANSFER ACTION

        Respondent QuoteWizard.com LLC (“QuoteWizard”) hereby respectfully submits its

Response to Joseph Mantha’s (“Mantha”) Motion to Intervene and Transfer this matter to the U.S.

District Court for the District of Massachusetts [ECF No. 9]. QuoteWizard does not oppose, but

rather assents to, the transfer of the action to the District of Massachusetts, and does not oppose

Mantha’s motion to intervene for the purposes of filing the motion to transfer. QuoteWizard does

oppose the motion to intervene insofar as it seeks to obtain a right by Mantha to be substantively

heard in this matter, as he has not articulated any reason why he should be granted such right.

    STATUS OF RELATED DISCOVERY PROCEEDINGS IN UNDERLYING CASE

        In the underlying case, Joseph Mantha v. QuoteWizard.com, LLC, Case No.

1:19-cv-12235-LTS (D. Mass.) (“Underlying Case”), discovery proceedings relevant to and

controlling of this action continue with respect to the same records at issue herein.

        As noted previously to this Court, the District of Massachusetts in the Underlying Case

ordered QuoteWizard to produce to Mantha certain records in the exclusive possession of

Petitioner Drips Holdings, LLC (“Drips”) under the theory that QuoteWizard had “control” over
them within the meaning of Fed. R. Civ. P. 341, namely—approximately 46,000 consumer

communications made by consumers to Drips when opting out of further communications where

Drips had contacted consumers on behalf of QuoteWizard. See ECF No. 8, Ex. 1 (March 16, 2021

Order in Underlying Case). Because Drips has refused to produce those records to QuoteWizard

to date upon multiple demands, QuoteWizard subpoenaed them from Drips directly. See ECF No.

1, Ex. A (copy of Subpoena). Drips did not comply with the Subpoena but instead filed this action

to quash it. See ECF No. 1.

        Drips’s primary argument in moving to quash the subpoena is that a response would cause

undue burden. See ECF No. 1-1, p. 8 (“Drips seeks the protections of this Court against the undue

burden the Subpoena would impose.”). See also id., pp. 9-11. Drips also argues relevance and

proportionality in the context of undue burden. See generally ECF No. 1-1.

        After Drips filed its motion to quash, QuoteWizard filed a notice in the Underlying Case,

attaching the motion to quash and related documents, to apprise the Court of the motion as it might

affect QuoteWizard’s then-pending motion for reconsideration of the Order requiring

QuoteWizard to produce the records in Drips’s possession. In his March 16, 2021 Order on

QuoteWizard’s motion for reconsideration, the Honorable Leo T. Sorokin took note of Drip’s

filings in this action and ordered the Parties in the Underlying Case to brief the issue of the burden

to Drips in producing the records at issue. See ECF No. 8, Ex. 1, p. 12 (“[T]he Court shall consider


1
  Mantha erroneously states in his motion that the District of Massachusetts had found that the records were
within QuoteWizard’s “possession custody or control” [ECF No. 9, p. 2] but this is not correct and likely a
statement made in error by Mantha. At all times the undisputed evidence has been, and the District of
Massachusetts has found, that the records are in the exclusive possession of Drips and that QuoteWizard
does not possess and has never possessed them. See, e.g., ECF No. 8, Ex. 1, p 6. The District of
Massachusetts, however, found the records within the “control” of QuoteWizard under a theory that the
contract between QuoteWizard and Drips required Drips to produce them upon demand and QuoteWizard
had a practical ability to obtain them. Id., pp. 7-9. QuoteWizard has demanded the production of the
records from Drips and served a subpoena to obtain them but Drips has refused to produce them to date
regardless of the District of Massachusetts’s findings.

                                                     2
these newly articulated burden concerns”), p. 13 (ordering supplemental briefing on issue of

burden, to close on March 25, 2021). Judge Sorokin also ordered the Parties to inform this Court

of the March 16, 2021 Order. See id., p. 13.2 See also ECF No. 8.

        In response to the March 16th Order, in the Underlying Case, Mantha filed his supplemental

briefing on March 23, 2021, QuoteWizard filed its supplemental briefing on March 25, 2021, and

Mantha filed a sur-reply on March 26, 2021, regarding the burden to Drips if required to produce

the records that are at issue in the subpoena. See ECF No. 11, Exs. 2-4. In addressing burden,

QuoteWizard attached and referred to Drips’s filings in this case, particularly the declaration from

Tom Martindale. See id., Ex. 3 (referencing the unredacted Declaration of Tom Martindale).

        By Order dated March 31, 2021, Judge Sorokin noted from Mantha’s filings that it

appeared that Drips had been able to produce similar do not call records, and indeed approximately

226,000 of them, in a putative class action case in the Northern District of California. See March

31, 2021 Order (attached hereto as Exhibit A), p. 3 (“Mantha points out Drips was previously able

to produce 226,434 consumer Do Not Call requests, seemingly similar in nature to the Do Not Call

requests at issue here, in another proceeding before the United States District Court for the

Northern District of California. Doc. No. 163 at 2–3 (citing Berman v. Freedom Fin. Network,

LLC, 400 F. Supp. 3d 964, 977 (N.D. Cal. 2019) (discussing, and citing to, documents on the

docket of that case evincing Drips’ production of 226,434 opt out requests))”).

        Judge Sorokin noted that this might be inconsistent with Drips’s argument that producing

the 46,000 communications at issue herein would constitute undue burden. See id., p. 4 (it “appears

… that Drips has previously produced records practically identical in nature to those presently at


2
 QuoteWizard has appealed from the March 16, 2021 Order and related Orders finding that the records in
Drips’s possession are within QuoteWizard’s “control” for the purposes of Fed. R. Civ. P. 34. See Joseph
Mantha v. QuoteWizard.com, LLC, Case No. 1:19-cv-12235-LTS (D. Mass.), Dkt. No. 169. However, this
has not affected that Court’s jurisdiction to hear the separate issue of undue burden.

                                                   3
issue, and in much greater volume. This evidence sits in apparent tension with QuoteWizard’s (and

Drips’) repeated representations that compelled production would impose extraordinary burdens

on Drips.”).

       However, Judge Sorokin provided QuoteWizard or Drips seven days to file supplemental

briefing to address why Drips was able to produce the records in the other case but was arguing

that producing similar records herein would be unduly burdensome. See id., pp. 4-5 (“The Court

recognizes, however, that Drips’ prior production occurred in the past and that there may be factors

regarding that production of which the Court is unaware. The Court therefore makes no

determination at this time as to whether QuoteWizard has carried its burden. The Court shall allow

QuoteWizard to submit a supplemental filing explaining why production of the documents at issue

would constitute undue burden, in light of the evidence discussed above. Drips is also invited to

submit its own filing addressing its prior production, should it so choose. Any such appearance by

Drips shall be deemed to be for the limited purpose of addressing this question and shall not be

construed as consent to the Court’s jurisdiction more generally.”).

       That supplemental filing is due by April 7, 2021, and the Court allowed Mantha to respond

thereto within seven days, or by April 14, 2021. See id. QuoteWizard has no personal knowledge

of Drips’s systems and its prior production, and therefore is only able to relay to the Court, at most,

what Drips chooses to share with it or file on its own behalf before that deadline.

                 TRANSFER IS APPROPRIATE; NO BURDEN TO DRIPS

       QuoteWizard assents to Mantha’s motion to transfer under Fed. R. Civ. P. 45(f). See Fed.

R. Civ. P. 45(f) (“When the court where compliance is required did not issue the subpoena, it may

transfer a motion under this rule to the issuing court if the person subject to the subpoena consents

or if the court finds exceptional circumstances.”).



                                                  4
        Transfer to the District of Massachusetts is warranted to avoid disrupting that Court’s

continued management of and jurisdiction over the same issues that will be briefed and argued

herein, namely, Drips’s argument that the production would be unduly burdensome or not

proportional to the needs of the case. For the same reason, transfer is warranted to avoid the very

real possibility that this Court could reach inconsistent findings and conclusions than the District

of Massachusetts concerning the very same records and issues, particularly where Drips has

signaled that it may reserve its undue briefing argument for this action only and, therefore, refuse

to file anything directly in the District of Massachusetts despite Judge Sorokin’s express

invitation.3

        Judge Sorokin has retained jurisdiction over this very issue of undue burden, and has

expressly invited Drips to submit affidavits and briefing on this point. This reason alone justifies

transfer. See Fed. R. Civ. P. 45(f), advisory committee notes to 2013 amendment (transfer may be

warranted “in order to avoid disrupting the issuing court’s management of the underlying

litigation, as when that court has already ruled on issues presented by the motion or the same issues

are likely to arise in discovery in many districts”). See also Cadence Pharms., Inc. v. Multisorb

Techs., Inc., 2016 U.S. Dist. LEXIS 107769, at *16-18 (W.D.N.Y. Aug. 15, 2016) (factors

evidencing exceptional circumstances to warrant transfer include “issuing court’s familiarity with

discovery, the complexity of that discovery in the underlying case (that is, whether this Court as

the compliance court can step into this portion of discovery without the full procedural context of

the rest of the case), and whether there is a possibility of inconsistency if [court of compliance]

does not transfer the subpoena proceeding”; “what would be exceptional is if discovery is



3
  QuoteWizard submits that any such refusal should be considered a waiver to any arguments or evidence
Drips would attempt to make here but refuses to make in the District of Massachusetts. Drips cannot choose
to hold information back in the Underlying Case but press it herein for the first time as a strategic decision.

                                                      5
complicated and involved and is continuing in the subpoena before the compliance court. Has the

issuing court already ruled on the discovery issues … in order to justify transfer? Is there the

potential for inconsistent decisions between the issuing and compliance courts that would place

the parties and the non-party Respondent in jeopardy?”).

       Moreover, there is no discernible prejudice to Drips if this matter is transferred to the

District of Massachusetts where the Underlying Case is proceeding. No in-person hearings are

currently being held in civil cases in the District of Massachusetts, meaning that Drips through

counsel could attend any hearing virtually and otherwise brief and argue its motion to quash from

the comfort of its home state or where its lead counsel works in Los Angeles, California. This is

not just the burden-reducing logistics that the Advisory Committee suggests where an action is

transferred but is actually the current norm due to the COVID-19 pandemic. See Fed. R. Civ. P.

45(f), advisory committee notes to 2013 amendment (“If the motion is transferred, judges are

encouraged to permit telecommunications methods to minimize the burden a transfer imposes on

nonparties, if it is necessary for attorneys admitted in the court where the motion is made to appear

in the court in which the action is pending. The rule provides that if these attorneys are authorized

to practice in the court where the motion is made, they may file papers and appear in the court in

which the action is pending in relation to the motion as officers of that court.”).

       Further, Drips is no stranger to the Underlying Case. To the contrary, it has already been

deposed in the Underlying Case pursuant to Fed. R. Civ. P. 30(b)(6) via the same person who

submitted a declaration in this case (Tom Martindale), and it also responded to a documents

subpoena issued by Mantha therein. Drips’s counsel has also been involved in telephonic

conferences related to discovery matters in the Underlying Case, such as issues of preservation of




                                                  6
Drips’s records. All of this was done through Drips’s California-based counsel and establishes that

Drips can just as easily virtually appear in the District of Massachusetts if this matter is transferred.

        Alternatively, this Court could stay this matter until Judge Sorokin issues a further ruling

on the issue of undue burden and then apply his findings and rulings in comity. See, e.g., Valley

Enters. of Ohio LLC v. Gainey Transp. Servs., 2008 U.S. Dist. LEXIS 78970, at *2-3, 2008 WL

4279601 (N.D. Ohio Sep. 16, 2008) (“Comity requires that federal district courts, which are courts

of equal rank and coordinate jurisdiction, be careful to avoid unnecessary interference with each

other’s affairs. As between federal district courts … the general principle is to avoid duplicative

litigation.” (quotation and citation omitted)).

        What is critically important regardless of whether this matter is transferred or not is that

inconsistent rulings between two courts be avoided. If QuoteWizard continues to be ordered to

produce records in the exclusive possession of Drips (such order is currently pending Judge

Sorokin’s consideration of undue burden), then Drips likewise must be ordered to produce them

to QuoteWizard under the subpoena or otherwise. Mantha has signaled that he intends to pursue

contempt proceedings against QuoteWizard should it not ultimately produce the records held by

Drips, which it refuses to produce to QuoteWizard, despite that Mantha’s counsel freely recognizes

that Drips refuses to share these records with QuoteWizard and this is beyond QuoteWizard’s

actual control. See ECF No. 9, p. 3 (“If the Court were to rule that QuoteWizard is not entitled to

receive the [records], plaintiff would be deprived of important evidence.”). Compare Docket in

Underlying Case, Dkt. No. 170, p. 4 (“The next step if QuoteWizard continues to defy the Orders

of this Court is to proceed to contempt proceedings.”).4


4
  Mantha’s understanding that the records are solely in Drips’s possession and that QuoteWizard has
demanded and been refused the production of those records by Drips is well documented, including by the
fact that Mantha first sought the records from Drips directly. See ECF No. 9, p. 3 (“Mr. Mantha himself
had issued a subpoena to Drips in November 2020 for the same information but Drips refused to produce.”).

                                                   7
        Therefore, it is critical that the findings and rulings be consistent across the two cases,

whether or not this matter is ultimately transferred. Either QuoteWizard is ultimately required to

produce the records to Mantha that are in Drips’s exclusive possession and therefore Drips is

ultimately required to produce them to QuoteWizard, or QuoteWizard is not required to produce

on the grounds of undue burden and therefore the subpoena becomes moot and/or subject to

quashing.

               MANTHA HAS NO RIGHT TO BE SUBSTANTIVELY HEARD

        QuoteWizard assents to Mantha’s motion to intervene but only for consideration of and

decision upon his motion to transfer. For the reasons stated below, there are no good grounds to

allow Mantha to intervene for the purposes of being substantively heard in this matter.

        Mantha does not articulate a basis in his motion for why he should be substantively heard

in this matter through briefing and oral argument. No such basis appears to exist. As noted supra,

the primary issue raised in this matter by Drips is undue burden. Mantha has already extensively

briefed this issue before the District of Massachusetts (with a chance to submit further

supplemental briefing in the Underlying Case by April 14, 2021), and such issue is under active

consideration by the District of Massachusetts.




That Mantha would signal an intent to bring contempt proceedings against QuoteWizard where
QuoteWizard has no possible way of obtaining the records at issue short of an Order directly binding Drips
is telling of Mantha’s motives; there is no reasonable, good faith basis for Mantha to seek an order of
contempt against QuoteWizard where QuoteWizard is not willfully defying any orders and no amount of
orders entered against QuoteWizard can compel Drips to comply.

An inconsistent ruling in the Underlying Case (if ultimately ruling that QuoteWizard must produce the
records in Drips’s possession) and in this matter if not transferred (if quashing the subpoena) would expose
QuoteWizard to a bad faith contempt motion even though it has no ability to obtain the records from Drips
absent a court order binding Drips and therefore is not in a position to comply with or disobey an order
requiring it to produce the records.

                                                     8
       Moreover, Mantha has no personal knowledge of the undue burden that production may or

may not cause Drips, as Mantha has no knowledge of Drips’s systems. And Mantha chose not to

enforce his subpoena issued to Drips for the same records and is not a party to the subpoena issued

by QuoteWizard from Drips. As further noted supra FN4, Mantha has muddied the record by both

acknowledging that Drips exclusively possesses the records but also inconsistently arguing fault

of QuoteWizard for not producing records that it to date cannot physically or legally obtain.

                                        CONCLUSION

       QuoteWizard assents to Mantha’s request to transfer this matter to the District of

Massachusetts and assents to Mantha’s motion to intervene solely for the consideration of and

decision upon that request to transfer, but opposes Mantha’s request to intervene for any other

purpose, including to be substantively heard. In the alternative, QuoteWizard requests that the

Court apply Judge Sorokin’s findings and conclusions in this matter if not transferred.

                                             Respectfully submitted,

Dated: April 6, 2021                         /s/ Melissa Foster Bird
                                             Melissa Foster Bird (Ohio Bar No. 0064670)
                                             Nelson Mullins Riley & Scarborough LLP
                                             949 Third Ave., Ste. 200
                                             Huntington, WV 25701
                                             (304) 526-3500
                                             (304) 526-3599 FAX
                                             melissa.fosterbird@nelsonmullins.com

                                             Attorneys for Respondent QuoteWizard.com LLC




                                                9
                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that, on April 6, 2021, the foregoing was electronically
filed with the Clerk of the Court using the CM/ECF system which will send a notice of electronic
filing to all attorneys of record registered with the Court’s CM/ECF system as follows, and has
e-mailed a copy of this document to the below counsel if not registered:

Jesse L. Taylor, Esq.
Squire Patton Boggs (US) LLP
41 South High Street
Columbus, OH 43215
jesse.taylor@squirepb.com

Eric J. Troutman, Esq.
Squire Patton Boggs (US) LLP
555 South Flower Street, 31st Floor
Los Angeles, CA 90071
eric.troutman@squirepb.com

Matthew P. McCue, Esq.
The Law Office of Matthew P. McCue
1 South Avenue, Suite 3
Natick, MA 01760
mmccue@massattorneys.net

Edward A. Broderick, Esq.
Broderick Law, P.C.
176 Federal Street, Fifth Floor
Boston, MA 02110
ted@broderick-law.com

Anthony I. Paronich, Esq.
Paronich Law, P.C.
350 Lincoln Street, Suite 2400
Hingham, MA 02043
anthony@paronichlaw.com

Alex M. Washkowitz, Esq.
Jeremy Cohn, Esq.
CW Law Group, P.C.
188 Oaks Road
Framingham, MA 01701
alex@cwlawgrouppc.com

                                            /s/ Melissa Foster Bird



                                               10
